Appeal from a judgment of the Monroe County Court (Victoria M. Argento, J.), rendered April 3, 2014. The judgment convicted defendant, upon his plea of guilty, of robbery in the first degree.
It is hereby ordered that the case is held, the decision is reserved and the matter is remitted to Monroe County Court for further proceedings in accordance with the following memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of robbery in the first degree (Penal Law § 160.15 [4]), and imposing sentence. We agree with defendant that County Court erred in failing to determine whether he should be afforded youthful offender status (see People v Rudolph, 21 NY3d 497, 501 [2013]). Defendant was convicted of an armed felony offense, and the court therefore was required “to determine on the record whether the defendant is an eligible youth by considering the presence or absence of the factors set forth in CPL 720.10 (3) . . . [and] make such a determination on the record” (People v Middlebrooks, 25 NY3d 516, 527 [2015]). If “the court determines that one or more of the CPL 720.10 (3) factors are present, and the defend*1702ant is therefore an eligible youth, the court then ‘must determine whether . . . the eligible youth is a youthful offender’ ” (id. at 528). Because the court failed to do so here, we hold the case, reserve decision, and remit the matter to County Court to make and state for the record “a determination of whether defendant is a youthful offender” (Rudolph, 21 NY3d at 503).
Present — Whalen, P.J., Smith, Peradotto, NeMoyer and Scudder, JJ.